Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 8/12/2022.  These drawings are acceptable.

Claim Interpretation
In claims 8-9, 12-13 and 21, the limitations “satisfy a threshold,” “satisfies a threshold,” and “satisfies a thickness threshold” are interpreted to require only that the layer has any thickness or optical property (depending on whether the threshold refers to thickness or optical properties) because the requirement of satisfying a “threshold” is not specific as to what the threshold is and thus any thickness or optical property would satisfy a threshold.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 16-17, the limitation “a nanometer wavelength regime” is not supported by the specification because the limitation includes all nanometer wavelengths but paragraph 0021 of the specification only describes the higher transmittance, lower absorption, or higher refractive index in a wavelength range of 800 to 1100 nm.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 7-13, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
Regarding claim 1, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). 
Hendrix fails to explicitly teach that the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II). 	
Regarding claim 2, the combination of Hendrix and Moustakas teaches that the hydrogenated silicon material is amorphous (Hendrix col 4 line 18-28).
Regarding claim 4, the combination of Hendrix and Moustakas teaches that the sputtering process may be magnetron sputtering (Hendrix claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (Hendrix col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 7, the combination of Hendrix and Moustakas teaches forming an optical filter by sputtering alternating layers of hydrogenated silicon, which have a first refractive index, and lower (second) refractive index layers (Hendrix Abstract, col 7 line 3-20).
Regarding claim 8, the combination of Hendrix and Moustakas teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient of less than 0.0005 (one or more optical properties that satisfy a threshold) over the wavelength range of 800 to 1100 nm (Hendrix Abstract).
Regarding claim 9, the combination of Hendrix and Moustakas teaches that the passband range, wherein the refractive index and extinction coefficient are desired to provide a high transmittance level within the passband (Hendrix col 2 line 19-29), may extend beyond the wavelength range of 800 to 1100 nm (larger than 1100 nm) (Hendrix col 7 line 19-29).
Regarding claim 10, the combination of Hendrix and Moustakas teaches that the one or more optical properties controlled over a wavelength range include the extinction coefficient, which relates to absorption and transmissivity, and refractive index (Hendrix Abstract, col 6 line 20-43).
Regarding claim 11, Hendrix teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). 
Hendrix fails to explicitly teach that the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Regarding claim 12, as described in the claim 11 rejection, the combination of Hendrix and Moustakas teaches that the optical properties satisfy a threshold over the range from 800 to 1100 nm (Hendrix Abstract).
Regarding claim 13, the combination of Hendrix and Moustakas also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the layer of Si:H has a thickness that satisfies a threshold) (Hendrix col 6 line 3-19).
Regarding claim 15, the combination of Hendrix and Moustakas teaches that the sputtering process may be magnetron sputtering (Hendrix claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (Hendrix col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 16, the combination of Hendrix and Moustakas teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (in a nanometer wavelength regime) (Hendrix Abstract) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to monocrystalline silicon. However, Hendrix teaches that the transmissivity is 90% or higher over the range of 800-1100 nm (col 7 line 21-30) and the transmissivity of a monocrystalline silicon film 214 without hydrogen ranges from about 5-50% within the same range, as seen in the instant application (Fig. 2A; para 0021) and therefore the transmissivity of Hendrix is inherently higher than the transmissivity of monocrystalline silicon. Alternatively, the combination of Hendrix and Moustakas teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Zhang must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to monocrystalline silicon. See MPEP 2112.
Regarding claim 17, the combination of Hendrix and Moustakas teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (in a nanometer wavelength regime) (Hendrix Abstract, col 6 line 20-43) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to Si:H deposited by plasma enhanced chemical vapor deposition. However, the combination of Hendrix and Moustakas teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Moustakas must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to an Si:H film deposited by PECVD. See MPEP 2112.
Regarding claim 21, the combination of Hendrix and Moustakas teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until at least one layer has a thickness that satisfies a thickness threshold) (Hendrix col 6 line 3-19).
Regarding claim 22, the combination of Hendrix and Moustakas teaches that the hydrogenated silicon layers are formed on a semiconductor sensor chip using a wafer level processing technique (substrate is a substrate wafer) (Hendrix claim 14). The combination of Hendrix and Moustakas fails to explicitly teach that at least one of the hydrogenated silicon layers have a substantially uniform thickness. However, Hendrix teaches that thicknesses of the layers are selected according to a particular optical design (col 6 line 3-19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon layers such that the entire layer has a constant (uniform) thickness at the desired value.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”), as applied to claim 1 above, and further in view of Theil (US 20040083948 A1).
Regarding claim 5, the combination of Hendrix and Moustakas fails to explicitly teach etching a surface of the at least one layer of the hydrogenated semiconductor material using reactive ion etching to form a waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).	
Regarding claim 6, the previous combination of Hendrix, Moustakas, and Theil fails to explicitly teach depositing on the etched surface of the at least one layer of the hydrogenated semiconductor material, an additional material layer to form a confinement layer for the waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Theil (US 20040083948 A1) and Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
Regarding claim 18, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, a hydrogenated silicon (semiconductor material) layer onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Hendrix fails to explicitly teach patterning a surface of the hydrogenated layer of the semiconductor material using reactive ion etching to form a planar waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching (patterning) the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Hendrix and Theil fails to explicitly teach that the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Regarding claim 19, the previous combination of Hendrix, Theil, and Moustakas fails to explicitly teach the planar waveguide structure has an air cladding. However, Theil teaches a top confinement (cladding) layer may be air (para 0012-0013).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an air confinement layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 20, the previous combination of Hendrix, Theil, and Moustakas fails to explicitly teach depositing, on the etched surface of the hydrogenated layer of the semiconductor material, an additional layer to form a confinement layer for the planar waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”), as applied to claim 1 above, and further in view of Scobey (US 6798553 B1).
Regarding claim 22, the combination of Hendrix and Moustakas teaches that the hydrogenated silicon layers are formed on a semiconductor sensor chip using a wafer level processing technique (substrate is a substrate wafer) (Hendrix claim 14). The combination of Hendrix and Moustakas fails to explicitly teach that at least one of the hydrogenated silicon layers have a substantially uniform thickness. However, Scobey (US 6798553 B1), in the analogous art of optical filter stacks, teaches alternating high and low refractive index materials preferably comprise a continuous uniform thickness (col 6 line 60-67, col 7 line 1-29). 
Because Scobey teaches that such film thicknesses were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the layers of Hendrix with a uniform thickness with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 1, 5-6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (US 20040083948 A1) in view of Hendrix (US 9945995 B2) and Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
Regarding claim 1, Theil (US 20040083948 A1) teaches sputtering a film of hydrogenated silicon (semiconductor material) onto a substrate (para 0002, claim 1). Theil fails to explicitly teach injecting hydrogen and a sputtering gas into a chamber of the sputtering system.
However, Hendrix (US 9945995 B2), in the analogous art of sputtering a hydrogenated silicon film, teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of a hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
Because Hendrix teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon by introducing hydrogen and argon into the chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Theil and Hendrix fails to explicitly teach that the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Regarding claim 5, the combination of Theil, Hendrix, and Moustakas teaches etching the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (Theil para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Regarding claim 6, the combination of Theil, Hendrix, and Moustakas teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (Theil para 0014; Fig. 2c).
Regarding claim 18, Theil (US 20040083948 A1) teaches sputtering a film of hydrogenated silicon (semiconductor material) onto a substrate (para 0002, claim 1). Theil also teaches etching (patterning) the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009). Theil fails to explicitly teach injecting hydrogen and a sputtering gas into a chamber of the sputtering system.
However, Hendrix (US 9945995 B2), in the analogous art of sputtering a hydrogenated silicon film, teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of a hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
Because Hendrix teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon by introducing hydrogen and argon into the chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Theil and Hendrix fails to explicitly teach that the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Regarding claim 19, the combination of Theil, Hendrix, and Moustakas teaches a top confinement (cladding) layer may be air (Theil para 0012-0013).
Regarding claim 20, the combination of Theil, Hendrix, and Moustakas teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (Theil para 0014; Fig. 2c).

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 8/12/2022, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
Moustakas teaches that deposition temperature is a result-effective variable in forming a hydrogenated silicon film by reactive sputtering and therefore it would have been obvious to one of ordinary skill in the art to determine the optimal and workable ranges of deposition chamber for use with the Hendrix process.
Scobey (US 6798553 B1) has been cited as an alternate teaching of the uniform thickness of new claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797